Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03-12-2021 has been entered.
 
	Applicants remarks filed 03-12-2021 are acknowledged.  Applicant is correct pointing out that the claims 77, 78, 83-85 are currently being acted upon and claims 69-72 and Claims 69 through 72 and 86 through 97 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Inventions, there being no allowable generic or linking claim, but remain pending. Applicant timely traversed the restriction (election) requirement in the reply filed on 12-4-2019. The restriction requirement of record is recognized as valid and is therefore maintained as previously described. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over McGuinness et al. 1999 and further in view of Fox et al., US20090203104A1. McGuinness teaches the use of a nucleic acid encoding a chimeric immune (antigen) receptor consisting of an antigen recognition moiety which consists of a scFv cc49 which is directed to the TAG-72 mucin antigen (abstract, Fig1). The cc49 VH and VL chains are linked via a hinge region via linker consisting of amino acids (G4S) x3 (Fig1). This molecular domain is further linked to the entire protein via a hinge region, a Trans-Membrane (TM) domain and a signaling domain (a “T cell activation moiety”) consisting of a CD3 zeta domain (Fig1). The encoded molecular construct amounts to a first generation chimeric antigen receptor construct targeting the emergent cancer antigen
TAG-72. With reference to the exact claimed SEQ ID NO: 8 one can look to the teachings of Fox et al to account for the amino acid differences that are apparent between the native scFv version of cc49, and the presently modified version of SEQ ID 8. Fox et al created antibody/enzyme conjugate fusion molecules between native cc49 scFv which binds to TAG-72 and an enzyme beta-lactamase (Fox 0041, 0047). The SEQ ID NO: 6 (TAB2.1) (Fox 0147 example 1) is the native non-mutated version of cc49 linked to the non-mutated version of the selected enzyme BLA. Looking to Score one can see that the alignment of the SEQ ID NO: 6 (Fox et al) and SEQ ID NO: 8 (present Application) results in an identical match except for 4 point mutations. However, Fox et al. teaches creating these same point mutations found in SEQ ID NO: 8 to achieve increased affinity (the residues are identified by Fox as heavy chain V80L . 
Claims 78 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over 
McGuinness et al. and Fox et al. as applied to claim 77 above, and further in view of
June et al. WO2012079000A1. McGuinness et al. and Fox et al teach a nucleic acid encoding the TAG-72 antigen binding moiety as described above. These references do not teach that the 4-1BB moiety can be part of the signaling component of the chimeric receptor. However later generations of chimeric antigen receptors are found to utilize the 4-1BB signaling component as instantly claimed as SEQ ID 19. One example of this is the disclosure of June et al, which describe that the signaling domain can comprise the intracellular sequence of 4-1BB as a portion of the signaling domain of a chimeric antigen receptor (SEQ ID NO: 23, June et al p33, lines 20-30), (see SCORE for the .

Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over McGuinness and Fox as applied to claim 77 above, and further in view of Sadelain et al. US20040043401A1. As described above McGuinness and Fox comprise all of the limitations of claim 77. These references are silent as such to a nucleic acid encoding the intracellular signaling component of a CAR comprising a CD28 signaling domain of SEQ ID NO: 18. However Sadelain et al disclose an identical sequence as SEQ ID NO: 9 as the intracellular signaling domain of CD28 which can be utilized to construct a functional chimeric receptor (abstract, Fig.2, 0021, 0026). Sadelain describes the signaling domain of the CD28 molecule as capable of providing a critical “second signal” to T cells that have been modified with a nucleic acid comprising this domain. The advantage of utilizing this signaling domain in conjunction with the TCR signaling domain is postulated to be improved T cell proliferative response and avoidance of T cell anergy or apoptosis (programmed cell death) (Sadelain,0004-0005). Therefore one of ordinary skill in the art at the time of claimed priority would have been motivated to include a CD28 signaling domain in addition to a TCR zeta chain signaling domain with 
Response to Arguments-Declaration
The Declaration under 37 CFR 1.132 filed 03-12-2021 is insufficient to overcome the rejection of claims 77-78, 83-85 based upon McGuinness et al (Human Gene Therapy, Vol. 10, No. 2. 165-173 1999)  and Fox et al. (US20090203104A1) as set forth in the last Office action.  
McGuinness et al:
In section 13 of the declaration it is argued that the chimeric antigen receptor of McGuinness was assessed in clinical trials and deemed ineffective as evidenced by the reference of Hege et al. (of record) which retrospectively analyzes the incomplete data available for two clinical trials performed about 20 years prior to the publication of Hege. It is acknowledged that the reference of Hege attempts to describe outcomes of a clinical trial utilizing T cells of the McGuinness reference as a first generation CAR construct as illustrated in figure 1, comprising CC49 VH+VL, utilizing a 3X (G4S) 15 amino acid residue linker between the VH and VL.  Applicant further appears to compare-contrast the claimed ineffectiveness of the results reported in Hege with the results of in-vivo (mice) experiments performed with the CAR construct as illustrated in Attachment B, and in the instant application represented by the claim 77 and 84 combination. With respect to Hege it is noted that the claimed ineffectiveness of the CAR construct attributed to McGuinness is not clearly established with Hege et al acknowledging that there was “incomplete access to historical trial records and complete trial reports” leading one to question what the exact trial outcomes were and st column, table 3, ) with results for all patients unavailable. The authors go on to further to document and describe that anti-idiotype antibody production by the patient to the modified T cells’ antigen binding domain may be a cause for a portion of treatment failure,( p9, table 2). This is an effect that would not be expected to be evident in the applicant’s presented successful treatment of allogeneic tumors in NOD scid-gamma (NSG) mouse model which, due to a severely compromised native immune system would not be expected to produce such scFv idiotype blocking antibodies
With respect to the particular sequence of McGuinness as a scFv CC49 TAG-72 binding sequence (point 15) it is reasserted that it is the combination of McGuinness and Fox which allow one to arrive at the product which is presented in instant claim 77, with McGuinness providing the motivation to create a chimeric antigen receptor scFv targeting domain (referenced as a “chimeric immune receptor”) and Fox providing the appropriate sequences identical to those of SEQ ID No. 8. Considering the presented in-vivo and in-vitro data which indicates some success of the approach of targeting TAG-72 expressing tumors with the illustrated CAR, one would be motivated to upgrade the presented CAR utilizing the additional teachings of Fox and, for additional dependent product claims the teachings of June and Sadelain. 
Fox et al.
	In point 17-19 applicant argues that the nature of a chimeric antigen receptor (as presented by McGuinness for example) and that of an ADEPT molecule (as presented 
Unexpected Results
	Applicant argues that the construct of the ‘836 application was able to achieve unexpected and superior results particularly in comparison to the chimeric immune receptor of McGuinness.  As a first point applicant is reminded that the instant claims are directed to a nucleic acid, with the independent claim 77 comprising a CAR which encompass any intracellular domain including a singular CD3 derived signaling domain as taught by McGuinness. The invention of the independent claim does not require a CAR in a T cell with CD3 and 4-1BB signaling components, which is where the applicants alleged superior unexpected results are emergent. Therefore the comparison presented is not commensurate with the claims as presented. 

As an additional point, applicant does not provide any evidence in the cited references that the instantly claimed chimeric immune receptor comprised in a T cell is effective in humans, and therefore no effective comparison can be made on this basis.  
Additionally applicant asserts that the results obtained in utilized mouse model is unexpected and superior when compared to McGuinness.  A number of problems arise 
Despite these differences, the chimeric receptor of McGuinness is shown as effective in the mouse model of TAG-72 expressing cancer cells presented. As described, this provides the motivation for continuing to pursue a CC49 based TAG-72 targeted chimeric immune receptor as described in McGuinness, with updated components as described in Fox, June and Sadelain. 	
Applicant continues in point 23 and 31 to present references of Long et al and Desplancq et al which by applicants admitted opinion and conjecture make the use of a 15 amino acid (G4S) x 3 linker non-obvious in the context of the chimeric antigen receptor and SEQ ID NO: 8 more specifically. The reference of Desplancq (1994) and Long (2018) et al delve in detail into the appropriate selection parameters for the linker length functionality and VH-VL orientation the antigen binding and additional physiological characteristics of scFv molecules in vitro. The general idea that can be 
This disclosure in fact points one to the obvious reason and motivation for utilizing a scFv and linker length that is previously taught and validated by the prior art such as that of McGuinness and Fox. One of ordinary skill in the art would be motivated to create a CC49 scFv TAG-72 antigen targeting moiety (as disclosed by McGuinness and improved in Fox) with a 15 amino acid (G4S) x 3 linker moiety, as utilized in McGuinness and suggested by Fox, to incorporate into a chimeric antigen receptor which would function in-vitro and in-vivo with a reasonable expectation of success. "The expectation of success need only be reasonable, not absolute" see MPEP 2143.02 I, and that conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d
1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018).
Secondary Considerations
	Applicant describes in points 32-37 that the claimed product of the claim 77 is characterized as filling a secondary consideration of long felt need in the field by providing a treatment of cancer in humans. The claims of issue do not describe the treatment of cancer in humans but a chimeric antigen receptor product defined by the antigen binding moiety of claim 77, the components of which have all been described previously in the references of McGuinness and Fox as detailed above.  As described in the MPEP 716.04, the claimed invention must satisfy a long felt need which was recognized, persistent and not solved by others. As described above the reference of 
	In summary in the attached affidavit the applicant has included additional data and statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716. Additionally as presented above, the argued unexpected and superior results are not supported by the presented data and arguments.   
Response to Arguments 35 U.S.C §103(a)
Applicant's arguments filed 03-12-2021 have been fully considered but they are not persuasive. Applicant predominantly argues the limitations of claim 77 and the section 103 rejection thereof. The rejections of dependent claims 78, 83-85 are argued in as much as they are dependent on the rejected base claim 77.  
In an initial argument the applicant describes that there is no motivation to combine the selected references (I). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (V), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  To reiterate the construction it is found that McGuinness provides the suggestion and indeed motivation to create a chimeric immune receptor targeting TAG-72 and utilizing a CC49 derived scFv, in this case one which utilizes a known in the art 15 amino acid (G4S) x 3 linker between the VH and VL of the scFv.  The disclosure of Fox provides an updated scFv which binds to well know cancer antigen TAG-72 , with mutations which give the molecule better chemical and physiological properties , and may optionally utilize a 15 amino acid (G4S) x 3 linker.  If one of ordinary skill in the art are superior, but even if they were to be established superior, it would not be an unexpected outcome considering the updated hinge-transmembrane-intracellular signalling components of the CAR molecule that is in its entirety claimed in the dependent claims 78, 83-85. 
Conclusion
In summation the Examiner thanks the applicant and declaration author for the opportunity to review the detailed analysis and rebuttal arguments.  However the applicant’s remarks are not sufficiently persuasive to reverse the previous rejection of claim 77 with respect to the reference of McGuinness and Fox, or the dependent claims 
Summary: No claims are allowed. Claim 85 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/AMY E JUEDES/Primary Examiner, Art Unit 1644